DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Zak Clayton on 1/19/21.

The application has been amended as follows utilizing the claims filed on 12/23/20:

Claim 1 
at line 12 after “free of threads,” insert –[the drill tip and the drill tip body have a length, the”
at line 13 delete –[[approximately]]– before “the thickness” and insert –[equal to or greater than]–

Claim 4 
at line 10 after “threads where” insert –[the drill tip and the drill tip body have a length, ”
at line 10 after “the drill tip body is” delete –[[approximately]]– and insert –[equal to or greater than]–

Claim 7
at line 12 after “threads where” insert –[the drill tip and the drill tip body have a length, ”
at line 13 delete –[[approximately]]– before “the thickness” and insert –[equal to or greater than]–

Key: [text] = inserted text; and [[text]] = deleted text

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The applicant’s invention pertains to a method of installing a self-drilling and self-tapping screw into a bone structure.  The screw having a distal end with a self-drilling and self-tapping drill tip (DT) wherein the drill tip and drill tip body (DTB) have length that is equal to or greater than a proximal cortical bone layer (PCOR) (Fig. 2-3, 6, and 22) .  Wherein the screw is rotatably driven into the bone structure with the drill tip self-drilling through the proximal cortical bone layer before the lead thread (LT) forms threads in the proximal cortical bone layer (4-6 and 22).  The term “through” as recited in the claims is being interpreted using the ordinary dictionary definition which is recited as “[f]rom one end, side, or surface of (something) to another;  (a) from one side of (an opening or gap) to the other;  (b) from one end or boundary of (a place or area) all the way to the other; along the whole length of (a passage);  (c) in at one side or surface of (a 
The closest prior art of record are Haynes (US Patent 2388482) and Stednitz (US Patent 4537185).  Both disclose a screw that can be screwed into bone having a distal end comprised of a self-drill and self-tapping tip.  However, Stednitz discloses wherein the screw (10) has a tip (14) allows for simultaneous drilling and tapping of the passage (42) in the bone (40) since there is no speed differential between the two actions of the screw which would normally cause the thread portion to strip out the threads just cut in the bone because of the inability to advance as fast as the self-tapping thread would normally advance (Fig. 1, 3, and 7; and Col. 3 lines 63-66 and Col. 1 lines 30-40).  Haynes also discloses a screw (4) having a tip (portion of 4 with 7 and 10) that allows for self-drilling (7) and self-tapping (portion of 4 with 10) (Fig. 2-4) however, Haynes does not disclose if the tip passes through the entire proximal cortical layer prior to threads (10) tapping into the cortical bone nor does it recite that the construction of the drill tip allows for the drilling and tapping of the bone without the stripping of the tapped threads.  Therefore, the claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, particularly wherein the self-drilling portion of the tip passed entirely through the cortical layer prior to threads being tapped therein, and there is no reasonable motivation to modify the art of record to have these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Examiner, Art Unit 3775